Citation Nr: 1128063	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-38 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease of the lower lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which increased the evaluation for degenerative disc disease of the lower lumbar spine from noncompensable to 20 percent disabling, effective January 24, 2006.  

In March 2007, the Veteran filed a notice of disagreement to the December 2006 rating decision and requested an effective date of December 1, 2006 for his evaluation.  Subsequently in an August 2007 statement, the Veteran indicated that he was only disagreeing with the 20 percent evaluation and withdrawing the effective date issue.  Accordingly, only the increased evaluation issue has been perfected and thus the only issue before the Board at this time. 

In November 2009, the Veteran provided testimony at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

 In February 2010, the Board remanded for further development, which has been accomplished, and the case has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lower lumbar spine has been manifested by pain and tenderness but not productive of any incapacitating episodes, forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's degenerative disc disease of the lower lumbar spine is productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lower lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  For the entire appeal period, the criteria for a separate 10 percent rating for decreased sensation in the anterior thigh of the left calf and greater toe are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded the matter for further development in February 2010.  The Board specifically instructed the RO to provide the Veteran with a VA examination to determine the current severity of his service-connected degenerative disc disease of the lower lumbar spine, and to readjudicate the claim.  Subsequently, the Veteran was afforded an examination for his spine in April 2010, and the claim was readjudicated in a February 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




Duties to Notify and Assist

In correspondence dated in February 2006, January 2008, and September 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was also apprised of the evidence necessary to establish higher ratings for his claimed disability in the January 2008 and September 2008 letters.  The February 2008 and September 2008 letters, as well as a July 2008 letter, also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was later readjudicated in the February 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.   The Veteran was provided with two VA examinations, the most recent in April 2010 pursuant to the Veteran's contentions that a November 2006 VA examination was inadequate.  As demonstrated below, the findings of the November 2006 do not appear to be vastly different from those cited in the April 2010 VA examination report.  In this regard, the findings in the earlier examination report show that that the Veteran's spine disability was more disabling than as reflected in the most recent examination report.  The Board has taken into account the Veteran's assertions throughout the appeal that the November 2006 VA examination report was inadequate mainly due to the examiner's characterization that the Veteran's low back pain did not radiate and that he did not have incapacitation.  Accordingly, in evaluating the Veteran's lumbar spine disability,  the Board will cite to the findings reported in both VA examinations taking into account the Veteran's contentions as to the inadequacies noted in the earlier report.  In any case, the report of the April 2010 examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, as noted above, the Veteran presented personal testimony before the undersigned in November 2009.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his degenerative disc disease of the lower lumbar spine is more disabling than contemplated by the current 20 percent evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2010).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2010). For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has evaluated the Veteran's spine disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine) (2010).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 3 8 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The April 2010 VA examination report initially indicated that there were incapacitating episodes.  However, as to the inquiry as to the frequency and duration of each incapacitating episode during the past 12 months, the examiner stated none.  Furthermore, at the end of the report, as to the question are the incapacitating episodes due to intervertebral disc syndrome, the examiner indicated no.  During the examination, the Veteran indicated that during flare-ups, he was not able to do anything and stayed in bed until his symptoms resolved.  However, there is no indication that these periods of bed rest were prescribed by a physician or any other health care provider, nor does the record show any instances of bed rest prescribed by a physician or any other health care provider.  See Note (1) to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Therefore, there is no indication of any incapacitating episodes as contemplated by the rating criteria, and certainly none lasting at least four weeks. 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The November 2006 VA examination report noted the following range of motion of the Veteran's lumbar spine:  flexion  to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 15 degrees.  There was pain noted at the end point of each range of motion.  The examiner further observed that the lumbar spine was not ankylosed.  On VA examination in April 2010, the Veteran demonstrated the following range of motion of the thoraco-lumbar spine: flexion from 0 to 60 degrees, extension from 0 to 10 degrees, bilateral lateral flexion from 0 to 10 degrees, left lateral rotation from 0 to 10 degrees, and right lateral rotation from 0 to 20 degrees.  The examiner also noted that there was no thoracolumbar spine ankylosis.  Thus, since flexion has been limited at most to 40 degrees; and the VA examiners have specifically noted that the Veteran's spine is not ankylosed, and he has demonstrated the ability to flex, extend, and laterally flex and rotate; the criteria for a 40 percent evaluation have not been met.   

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The November 2006 VA examination report noted that there after repetitive use, there was additional limitation in the range of motion of the lumbar spine due to pain and weakness but not fatigue, lack of endurance, or incoordination.  The major impact was pain and there was no additional degree of limitation.  During the April 2010 VA examination, the Veteran reported severe flare-ups every one to two months lasting from one to two weeks which were precipitated by stepping wrong, quick movement, lifting more than 20 pounds, bending, and stooping.  These episodes were alleviated by rest, heat, and medication; the Veteran indicated that he was not able to do anything during these times and stayed in bed until his symptoms revolved.  On repetitive range of motion testing, the examiner observed that there was objective evidence of pain with additional limitation.  Range of motion after repetitive motion was as follows:  flexion from 0 to 40 degrees, extension from 0 to 10 degrees, bilateral lateral flexion from 0 to 10 degrees, left lateral rotation from 0 to 10 degrees, and right lateral rotation from 0 to 20 degrees. The examiner indicated that reduced range of motion was not normal due to other factors not related to the lumbar spine disability.  Although the Board notes that the Veteran has experienced loss of range of motion upon repetitive testing, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.   See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his lumbar spine disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

The record demonstrates neurologic abnormalities associated with the Veteran's service-connected degenerative disc disease of the lower lumbar spine. Accordingly, the Board will evaluate the Veteran's neurological manifestations pursuant to Diagnostic Code 8520.  Under this provision, complete paralysis of the sciatic nerve warrants n 80 percent evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscle atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  Id.

The Veteran has stated throughout the appeal that he has back pain which radiates to the left leg.  

The November 2006 VA examination report noted the Veteran's complaints of weakness in the back and numbness in the left big toe, and his occasional use of a cane to ease back pain.  The examiner noted that the Veteran's posture, gait, position of the head, symmetry in appearance of the spine, symmetry of spinal motion, and curvatures of the spine were all within normal limits.  Examination of the spine showed muscle spasm and tenderness bilaterally, and straight leg raising test was positive to 60 degrees bilaterally without radiation of pain on movement.  Neurological evaluation of the lower extremities revealed normal motor and sensory functions; knee and ankle reflexes were 1+ bilaterally.  The examiner further noted that there was no intervertebral disk syndrome or radiculopathy; nor bowel, urinary, or erectile problems.  

A September 2007 private treatment record noted the Veteran's complaints of low back and buttock pain and achiness, and pain in the left leg, which bothered him on standing and walking.  He could not stand for more than 30 minutes and leaned on shopping carts; but coughing and sneezing did not increase his symptoms.  The Veteran did not have any bowel or bladder complaints.  On examination, it was noted that the Veteran had increased back pain with extension and lateral bending to the left, palpable pulses in both feet, ankle and knee reflexes were 1 to 2/4 with good range of motion of the hips and knees, and straight leg raise was negative.  

An undated private record, which the Board dates to sometime in 2008 (the record noted that the Veteran was 68 years old), noted the Veteran was unable to stand for more than 30 minutes or walk more than 50 yards without severe back pain.  The low back pain radiated to the left leg more so than the right.  He also reported significant muscle spasms in the low back but denied pain when he raised both legs.  The pain was described as a knife-like pressure sensation; and it was noted that relief was obtained by leaning forward, sitting down, or lying down.  Neurological evaluation of the lower extremities revealed a normal motor examination:  symmetric strength at 5/5 at the iliopsoas, quadriceps, hamstring, anterior tibial, gastrocnemius, extensor hallucis longus, and extensor digitorum.  There was no evidence of atrophy or fasciculations.  On sensory evaluation, it was noted that the Veteran had intact sensation to light touch, pinprick, deep pressure, and proprioception in all dermatomes of both lower extremities.  As to reflexes, there was symmetry at 2+ at the patella and Achilles no evidence of clonus, and toes were bilaterally down going to plantar stimulation.  With respect to gait, the Veteran had normal ambulation.  

A January 2008 private treatment record noted that strength in the lower extremities was 5/5. 

A March 2008 private treatment record noted that the Veteran had back pain when he stood and walked.  On examination, he demonstrated good strength bilaterally without long-tract signs.

On VA examination in April 2010, the Veteran indicated having erectile dysfunction (which was attributed to low testosterone levels), numbness, and parthestheias.  He had urinary frequency and nocturia (which were attributed to benign prostatic hypertrophy).  He denied any urinary or bowel incontinence, leg or foot weakness, falls, or unsteadiness.  Additionally, the Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain in the lower lumbar area.  The daily constant back pain was described as mild and dull.  Also, sharp shooting pain radiated to the left lateral thigh of the anterior lateral calf to the ankle.  The examiner noted that the Veteran did not use any assistive devices and was able to walk one to three miles.  Evaluation of the spine revealed a normal posture, normal head position, symmetry in appearance, an antalgic gait, lumbar flattening, and scoliosis.  On evaluation of the muscles of the spine of the thoracic sacrospinalis, the examiner found that there was pain with motion and tenderness, but no spasms, atrophy, guarding, or weakness bilaterally.  However, tenderness was not severe enough to cause an abnormal gait or abnormal spinal contour.  Motor examination of the bilateral lower extremities showed 5/5 (5 representing active movement against full resistance) strength throughout.  Muscle tone was normal and there was no muscle atrophy.  Sensory evaluation of the bilateral lower extremities revealed that vibration and position sense were normal bilaterally, as well as light touch on the right side.  There was impairment in pain/pinprick on both sides and also light touch on the left side; there was no other abnormal sensation.  The examiner concluded that there was decreased sensation in the anterior thigh of the left calf and greater toe.  On reflex evaluation, knee jerk was normal bilaterally, ankle jerk was absent bilaterally, and plantar (Babinski) was normal bilaterally.  Additionally, Lasegue's sign was positive on the left, Waddell's sign was negative, the left calf measured 43 cm, and the right calf measured 44.5 cm.  

Based on the evidence, the Board finds that the Veteran is entitled to a separate evaluation for his neurological symptoms in his left lower extremity as of the date of service connection.  Evidence of record does not indicate complete paralysis of the sciatic nerve on the left side.  The evidence shows that the Veteran has decreased sensation in the anterior thigh of the left calf and greater toe and has consistently complained of pain radiating to his left leg.  In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than slight incomplete paralysis of the sciatic nerve and a 10 percent evaluation is warranted for the lower left extremity under Diagnostic Code 8520.

However, there are no demonstrable neurological impairment or sensory deficits in the lower right extremity for which a separate evaluation may be granted.  Significantly, the Veteran, himself, has never complained of pain radiating to the right side or lower right extremity symptoms.  

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain with radiation; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations, private treatment records, and his November 2009 hearing.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and private treatment reports.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range or motion or determining whether symptoms are indicative of neurological impairment and/or  sufficient enough to warrant the prescription of bed rest) to evaluate the Veteran's back disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, with respect to the issue decided herein, the Veteran's symptoms have remained relatively constant and as such staged ratings are not warranted during this period.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his spine disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect, that his service-connected spine disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his degenerative disc disease of the lower lumbar spine but finds that a separate 10 percent evaluation for slight incomplete paralysis of the sciatic nerve of the left lower extremity for the entire appeal period is warranted.   



ORDER

An increased evaluation for degenerative disc disease of the lower lumbar spine, currently evaluated as 20 percent disabling, is denied. 

A rating of 10 percent for decreased sensation in the anterior thigh of the left calf and greater toe is allowed, subject to the regulations pertinent to the disbursement of monetary funds.


____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


